          Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 19-ml-499
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE DOMAIN NAME SERVICED BY
 WIX.COM, INC.


Reference:     DOJ Ref. # CRM-182-62839; Subject Account: www.southbanco.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Poland-U.S., June 9, 2006, S.

TREATY DOC. NO. 109-13 (2006) (hereinafter, the “Agreement”), to execute a request from

the Republic of Poland (“Poland”). The proposed Order would require Wix.com, Inc.

(“PROVIDER”), an electronic communication service and/or remote computing service provider

located in San Francisco, California, to disclose certain records and other information pertaining

to the PROVIDER account associated with www.southbanco.com, as set forth in Part I of

Attachment A to the proposed Order, within ten days of receipt of the Order. The records and

other information to be disclosed are described in Part II of Attachment A to the proposed Order.
          Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 2 of 7



In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized



                                                  2
           Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 3 of 7



by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating an unknown suspect for fraud offenses,

which occurred from on or about March 14, 2017 to March 20, 2017, in violation of the criminal

law of Poland, specifically, Articles 13 and 286 of the Polish Criminal Code. A copy of the

applicable laws is appended to this application. The United States, through the Office of

International Affairs, received a request from Poland to provide the requested records to assist in




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
            Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 4 of 7



the criminal investigation and/or prosecution. Under the Agreement, the United States is

obligated to render assistance in response to the request.

      6.       According to authorities in Poland, they are investigating Southbanco for

attempted fraud based on the representations made on the company’s website,

www.southbanco.com (hereinafter referred to as “the website”). Poland’s Financial Supervision

Authority (“FSA”) is responsible for the supervision of the financial market and protection of

consumers. The FSA’s regulatory authority includes granting authorization for financial

institutions to accept funds from consumers. The FSA initiated the investigation into

Southbanco and then referred it to the District Prosecutor’s Office. The investigation has yet to

identify any specific victims of fraud, but Southbanco is under investigation because it is not

authorized to serve as a financial institution, leading authorities to investigate for criminal

activity.

      7.       On March 17, 2017, FSA personnel analyzed the contents of the website and

found several significant misrepresentations that led FSA to suspect that the Southbanco

organization is actually a fraud scheme, including the representation that it is affiliated with a

licensed financial institution (hereafter referred to as “Bank”). Southbanco’s false claim that it

was operating under the license of the Bank gave unknowning consumers the inaccurate

impression that Southbanco was operating under the supervision of the FSA, and that

Southbanco’s assets are covered by Poland’s Deposit Guarantee.

      8.       Southbanco also listed the telephone number of another individual working in the

financial services industry as its contact information on the website. When the person was

interviewed he denied any connection with Southbanco.

      9.       Southbanco’s website offered services identical to a bank, including offering



                                                  4
          Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 5 of 7



loans, interest bearing deposits, and savings accounts. The FSA never granted Southbanco

authorization to engage in the business of accepting funds from persons and organizations,

extending loans, or exposing consumers to financial risks.

    10.        According to FSA, the interest rates offered by Southbanco are an indication that

the company is a pyramid scheme. The Bank determined that the rates and services offered on

Southbanco’s website were not profitable for a real financial institution.

    11.        Polish authorities determined that the website was created on March 14, 2017,

based on open source information. FSA’s last visit to the website was March 20, 2017. By

March 20, 2017, the website had removed references about its affiliation with the Bank and the

banking services Southbanco allegedly provided. Instead, the website stated that it was in the

process of modernizing the website.

    12.        The Bank reported the website to NASK (Naukowa i Akademicka Sieć

Komputerowa), Poland’s research and academic computer network, and the website was

subsequently blocked. On September 21, 2017, Polish investigators confirmed that the website

was no longer functioning.

    13.        The website is hosted by PROVIDER. Polish authorities are requesting non-

content information from PROVIDER in an effort to identify and locate the individual(s) that

invited the public to entrust its money to an unauthorized banking institution.

                                   REQUEST FOR ORDER

    14.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland

identify and locate the individual(s) who are responsible for the criminal activity under



                                                 5
          Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 6 of 7



investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                By: ____________________________
                                                    Tracy M. Johnson
                                                    Trial Attorney
                                                    WI Bar Number 1023069
                                                    Office of International Affairs
                                                    Criminal Division, Department of Justice
                                                    1301 New York Avenue, N.W., Suite 800
                                                    Washington, D.C. 20530
                                                    (202) 616-1487 telephone
                                                    (202) 514-0080 facsimile
                                                    Tracy.Johnson2@usdoj.gov




                                                6
          Case 1:19-ml-00499-RBC Document 1 Filed 05/07/19 Page 7 of 7



                       Relevant Provisions of the Polish Criminal Code



Article 13, paragraph 1

Any person who with an intention to commit a prohibited deed, in his/her behavior directly aims
at commission of such deed, will be liable for an attempt to commit a prohibited deed, even in
case no such deed has been committed.

Article 286, paragraph 1

Any person who, in order to gain financial benefit, commits fraud causing another person to
disadvantageously administer his/her property or third party property, by misleading such
person, or taking advantage of his/her mistake, or inability to properly understand the action
undertaken, will be liable to imprisonment of 6 months to 8 years.
